Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20      PageID.4489    Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  AMY FLORES,                                      Case No. 19-11358

        Plaintiff                                  Stephanie Dawkins Davis
  v.                                               United States District Judge

  UNUM LIFE INSURANCE
  COMPANY OF AMERICA,

       Defendant.
  ________________________/

       OPINION AND ORDER GRANTING MOTION FOR JUDGMENT
            ON THE ADMINISTRATIVE RECORD (ECF No. 10)

 I.    PROCEDURAL HISTORY

       Plaintiff, Amy Flores, filed this action under the Employee Retirement

 Income Security Act of 1974, 29 U.S.C. § 1001 et seq. (ERISA), seeking the

 reinstatement of her long-term disability benefits through her employer-sponsored

 benefit plan. (ECF No. 1). Defendant, Unum Life Insurance Company of

 America, filed the administrative record and its motion for judgment on the record

 on August 19, 2019. (ECF Nos. 9-11). Flores filed her response on October 10,

 2019. (ECF No. 16). Unum filed a reply on October 18, 2019. (ECF No. 19).

 The court held a hearing on March 5, 2020, pursuant to notice. (ECF No. 21). For

 the reasons set forth below, the court GRANTS Unum’s motion for judgment on

 the record.


                                          1
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20                 PageID.4490   Page 2 of 28




 II.   FACTUAL BACKGROUND

       Unum issued group policy number 510638007 (the Plan) on January 1,

 2006, to Flores’ employer. (ECF No. 10-2). Flores is a plan participant. (ECF No.

 1, ¶ 4). The Plan defines “disability” for long term disability (LTD) benefits as

 follows:

                 You are disabled when Unum determines that: you are
                 limited from performing the material and substantial
                 duties of your regular occupation due to your sickness
                 or injury; and you have a 20% or more loss in your
                 indexed monthly earnings due to the same sickness or
                 injury.

                 After 24 months of payments, you are disabled when
                 Unum determines that due to the same sickness or injury,
                 you are unable to perform the duties of any gainful
                 occupation for which you are reasonably fitted by
                 education, training or experience.

 (ECF No. 10-2, p. 32). 1 The Plan further states “[w]e will stop sending you

 payments and your claim will end ... after 24 months of payments, when you are

 able to work in any gainful occupation on a part-time basis but you choose not to

 ....” Id. at 37 “Gainful occupation” under the Plan is defined as “an occupation

 that is or can be expected to provide you with an income within 12 months of your

 return to work, that exceeds ... 80% of your indexed monthly earnings, if you are




       1
            Terms in bold print are defined terms in the policy/plan document.

                                                  2
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20           PageID.4491     Page 3 of 28




 working; or 60% of your indexed monthly earnings, if you are not working.” Id. at

 48.

       Flores worked for ProMedica as a critical care nursing assistant. The

 physical demands of her occupation were “lifting 50 lbs. maximum, with frequent

 lifting/carrying up to 25 lbs.,” “[f]requent prolonged standing/walking,”

 “[l]ift[ing], position[ing], push[ing] or transfer[ing] patients,” “[l]ift[ing] supplies

 and equipment,” “[c]onsiderable reaching, stooping, bending, kneeling and

 crouching,” and the need to “move frequently.” (ECF No. 9-1, PageID.298, AR at

 272). Flores last worked for ProMedica on December 17, 2015, when she left

 because of back pain.

       Flores applied for short-term disability (STD) benefits, which Unum paid

 beginning December 20, 2015 (ECF No. 9-1, PageID.110-111, AR at 84-85),

 based on “lumbar radiculopathy” and “limited [range of motion] pain” that

 “radiates to [the left] leg.” (ECF No. 9-1, PageID.77-78, AR at 51-52). Mary Beth

 Darling, a certified nurse practitioner (CNP) and Flores’ primary care provider,

 opined that she was restricted from “lifting, standing or sitting for long periods of

 time.” (ECF No. 9-1, PageID.77, AR at 51). Unum paid Flores STD benefits

 through the maximum benefit period, ending March 26, 2016. (ECF No. 9-2,

 PageID.377-378, AR at 351-52).




                                             3
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4492    Page 4 of 28




       After the STD benefit period ended, Unum Life notified Flores that she

 could request LTD benefits, which Unum approved beginning March 19, 2016 at

 $1,529.78 per month. (ECF No. 9-2, PageID.402-405, AR at 376-79). Flores had

 disc surgery on May 26, 2016, performed by Dr. Rakesh Patel with restrictions of

 “no driving or bend twist or pull and no lift over 5 pounds for six weeks.” (ECF

 No. 9-2, PageID.1006, AR at 421). On July 28, 2016, after examining Flores, Dr.

 Patel stated that she “should be able to resume [occupational] duties on ... 9/8/16.”

 (ECF No. 9-2, PageID.1023, AR at 438). On August 25, 2016 Unum called Flores

 “to see if she was on target for [return to work] on 9/8/16.” (ECF No. 9-2,

 PageID.1025, AR at 440). Flores “advised that she is concerned and afraid about

 having to lift 300 pound patients,” but reported “that she is about 50-75% better

 right now.” Id.

       On September 7, 2016, Flores told Unum she would not be returning to

 work on September 8, and Unum requested updated medical records from her

 physical therapist, Dr. Patel, and CNP Darling. (ECF No. 9-2, PageID.1033-1035,

 AR at 448-50). On September 7, 2016, Unum received a note from Darling saying

 she agrees that Flores could not return to work “until she is evaluated by the

 neurosurgeon [i.e., Dr. Patel] on 9/27/16.” (ECF No. 9-2, PageID.1037, AR at

 452). Unum also received Flores’ physical therapy records from Total Rehab.

 (ECF No. 9-2, PageID.1039-1094, AR at 454-509). Dr. Patel provided his records


                                           4
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4493     Page 5 of 28




 (ECF No. 9-2, PageID.1112-1135, AR at 527-50), and an October 4, 2016 note

 saying that Flores “should be able to resume [ occupational] duties on ...

 10/27/2016” after a follow-up appointment on October 26, 2016. (ECF No. 9-2,

 PageID.1148, AR at 563). Dr. Patel thereafter provided more records (ECF No. 9-

 3, PageID.1195-96, AR at 610-11), including a November 2, 2016 letter stating:

              I had the pleasure of seeing Amy J. Flores on 11/2/2016.
                                         ***
              Amy should be able to resume duties as follows: One
              week 8 hours a day for 4 days, and then resume to normal
              schedule of 3 days 12 hours

              Restrictions: None.

 (ECF No. 9-3, PageID.1198, AR at 613).

       On November 2, 2016, an MRI of Flores’ lumbar spine showed a residual

 disc fragment or scarring along the right S1 nerve root as well as slight contour

 distortion of the right lateral thecal sac from scar tissue and a protrusion at the L4-

 L5 level. (ECF No. 9-5, AR 2496). On that same date, Flores told Unum in a

 phone call “that she saw her [attending physician, Dr. Patel] today and that he

 reviewed her MRI with her.” She told Unum that Dr. Patel “advised that he

 cleared her to [return to work] with no [restrictions or limitations] from the visit

 today.” (ECF No. 9-3, PageID.3755, AR at 614). The Unum representative told

 her “that since she was cleared to [return to work] as of the office visit” on

 November 2, 2016, “her benefits will be [paid] through today and [Unum] will


                                            5
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20        PageID.4494      Page 6 of 28




 close her claim.” Id. In a November 4, 2016 letter to Flores, Unum confirmed that

 benefits would end on November 13. (ECF No. 9-3, PageID.1206-1210, AR at

 621-25).

       Flores called Unum the morning of November 4, 2016 to “advise[] that she

 coughed last night [i.e, 11/3/16] and she felt something pull in her back so she

 went to the ER room.” (ECF No. 9-3, PageID.1222, AR at 637). Flores said the

 ER “provided a note keeping her out of work till 11/10/16,” and Unum told her

 that it had already agreed to pay “her through 11/13/16 with the release to [return

 to work] 11/14/16.” Id.

       On November 4, 2016, Unum received the medical records of Dr. Jacob

 Martinez, Flores’ family physician, who wrote that “[t]his patient has a surgeon

 [Dr. Patel] who will release her if they feel appropriate.” (ECF No. 9-3,

 PageID.1224-1242, AR at 639-57). Dr. Martinez identified no restrictions on his

 November 2, 2016 disability status update report to Unum, and in response to “the

 duration of” any “restrictions and limitations,” answered “Back Surgeon’s [i.e., Dr.

 Patel’s] discretion.” (ECF No. 9-3, PageID.1230, AR at 645).

       On November 9, 2016, Dr. Patel sent Unum a note saying that Flores “May

 Not Return to Work,” and her expected return date would be “[a]fter her next

 scheduled” visit on November 30 following a November 17 MRI. (ECF No. 9-3,

 PageID.1296-1297, AR at 711-12). Flores was not able to have another MRI


                                           6
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4495     Page 7 of 28




 because of insurance reasons. (ECF 9-3, PageID.1317, AR at 732). Dr. Patel

 wrote a letter on November 30, 2016 saying:

             Amy J. Flores was seen in our clinic on 11/30/2016.

             Amy should be able to resume duties on: 12/1/16. She
             has no restrictions aside from sitting breaks as needed for
             lumbar pain.

 (ECF No. 9-3, PageID.1325, AR at 740). Flores spoke with Unum by phone after

 that appointment, saying “she was cleared to return to work tomorrow.” (ECF No.

 9-3, PageID.1326, AR at 741). Dr. Patel provided the office notes of his

 November 30, 2016 examination, which said in part:

             She denies any new numbness/tingling/weakness. She
             reports that she has predominately back pain which has
             improved with her home exercise program over the last
             couple of weeks. The radiation of pain into her right
             buttocks is now gone. She does not have any symptoms
             in her bilateral lower extremities.
                                          ***
             5/5 strength to bilateral hip flexor, knee extensor, tibialis
             anterior, plantar flexor, and extensor/flexor hallus longus
             . . . . No pain with internal/external rotation of the
             bilat[eral] hips.
                                          ***
             We are pleased overall with her progress and lack of
             radicular symptoms. For her back pain we encouraged
             her to participate in physical therapy for core
             strengthening.
                                          ***
             We also provided her with a return to work note today.

 (ECF 9-3, PageID.1334-1335, AR at 749-50).

       On December 14, 2016, Unum had Flores’ entire medical file reviewed by

                                           7
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20      PageID.4496    Page 8 of 28




 medical consultant Dr. Peter Kouros, D.O., who wrote a report (ECF No. 9-3,

 PageID.1348-1350, AR at 763-65) that concluded:

             The sum of the clinical and functional information in the
             file is most consistent with the absence of [restrictions
             and limitations] that would have precluded the insured
             from performing her occupational demands after a
             limited recovery period of 6-12 weeks after
             uncomplicated L5/S1 discectomy performed on 5/26/16.
             The insured reported an exacerbation after coughing on
             11/3/16, but there were no associated findings that
             correlated with impairment due to this event. The office
             notes most recently documented the absence of
             neurologic deficits.

 (ECF No. 9-3, PageID.1349, AR at 764).

       The next day, Dr. Patel responded to Dr. Kouros’ earlier inquiry to him

 whether in his opinion Flores was “able to perform [her] occupational demands [of

 exerting 20-50 pounds, frequent standing, walking, reaching, handling, fingering

 and occasional stooping] on a full-time basis.” Dr. Patel answered: “From a spine

 perspective patient is structurally OK,” but he “would recommend she have a

 function compatibility test done.” (ECF No. 9-3, PageID.1354-1355, AR at 769-

 70). Following Dr. Patel’s recommendation, Unum arranged for Flores to undergo

 a Functional Capacity Examination (FCE) on December 28, 2016. (ECF No. 9-3,

 PageID.1577-1581; ECF No. 9-3, PageID.1584-1585, AR at 992-96 and 999-

 1000). The FCE report was issued January 27, 2017. (ECF No. 9-3, PageID.1596-

 1618, AR at 1011-1033). Dr. Kouros reviewed the FCE report and concluded that


                                          8
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4497     Page 9 of 28




 “based on the FCE results that indicated adequate effort and the absence of

 information to the contrary, it is clinically reasonable that the insured is limited to

 performing at a light level of work as defined by the DOT on a full-time basis.”

 (ECF No. 9-3, PageID.1621-1622, AR at 1036-37). In light of the FCE and Dr.

 Kouros’ opinion, on January 30, 2017 Unum told Flores it was re-opening her LTD

 claim and continued paying benefits, given that she could not perform the duties of

 her own occupation. (ECF No. 9-3, PageID.1634-1636, AR at 1049-51). On

 March 21, 2017, Flores’ application for Social Security Disability benefits was

 denied. (ECF No. 9-3, PageID.1651-1662, AR at 1066-77). Flores claimed that

 she was “disabled because of radiculopathy, lumbar region and low back pain,” but

 the Social Security Administration (SSA) denied her claims for the following

 reasons:

              We have determined that your condition is not severe
              enough to keep you from working. We considered the
              medical and other information and work experience in
              determining how your condition affects your ability to
              work. We do not have sufficient vocational information
              to determine whether you can perform any of your past
              relevant work. However, based on the evidence in this
              file, we have determined you can adjust to other work.

 (ECF No. 9-3, PageID.1651, AR at 1066). On June 19, 2017, Unum informed

 Flores that beginning March 19, 2018, she would only be deemed “disabled” if she

 cannot perform the duties of any gainful occupation. (ECF No. 9-3, PageID.1674-

 1677, AR at 1089-92).

                                            9
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20        PageID.4498       Page 10 of 28




        On January 24, 2018, Flores was treated at U of M’s orthopedic spine clinic

  for chronic SI joint pain. (ECF No. 9-4, PageID.1942, AR at 1357). It was noted

  that she experienced 75% improvement in her pain with an injection into her right

  SI joint, but that radiofrequency ablation of the SI joint cannot be performed since

  there was concern over its effect on her blood sugar. Id. Instead, it was

  recommended that Flores undergo a right SI joint fusion. (ECF No. 9-4,

  PageID.1943, AR at 1358). Dr. Rakesh Patel, an orthopedic surgeon, noted that

  the degenerative disc disease in her lumbar spine “may be contributing to her pain

  as well.” (ECF No. 9-4, PageID.1944, AR at 1359). Dr. Patel noted that if this

  operation did not resolve her pain, he had no other surgical options for her (and

  noted that a two-level fusion for degenerative disc disease had low success rates

  for improving pain). Id. On February 5, 2018, a pelvic CT scan showed a broad-

  based disc bulge at L4-L5 resulting in moderate spinal canal narrowing, as well as

  a central disc protrusion at L5-S1 which effaced the ventral thecal sac. (ECF No.

  9-4, PageID.1949, AR at 1364). On February 20, 2018, Dr. Patel operated on

  Flores, fusing her right SI joint. He recommended that she maintain a 5-pound

  weight restriction and avoid bending or twisting for 6 weeks after the operation.

  (ECF No. 9-4, PageID.2044, AR at 1459).

        Dr. Patel noted as of March 7, 2018, Flores “is not currently taking narcotic

  pain medication,” has “weaned off all narcotic medications,” and “is walking.”


                                           10
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4499    Page 11 of 28




  (ECF No. 9-4, PageID.2043, AR at 1458). Her “right SI joint pain has improved

  by 50%,” and she had no new “numbness, tingling, pain, or weakness of the lower

  extremities.” Id. As of April 4, 2018, Flores stated, “that she is doing well,” and

  that her pain has improved in comparison to preoperatively.” (ECF No. 9-4,

  PageID.2044, AR at 1459). However, Dr. Patel’s physician assistant also noted

  that while Flores’ pain was better after the operation, she still had increased pain

  with prolonged sitting. Id. On April 11, 2018, Flores began physical therapy, and

  it was noted that she had difficulty and pain with sitting and with going from

  sitting to standing. (ECF No. 9-4, Page ID.2862, AR at 1577). On April 18, 2018,

  Dr. Patel reported he was “pleased with the patient’s progress at this time.” (ECF

  No. 9-4, PageID.2046, AR at 1461).

        On May 9, 2018, Unum wrote to Dr. Patel, inquiring whether Flores was

  capable of performing light work. (ECF No. 9-4, PageID.2805, AR at 1520). Dr.

  Patel declined to answer, instead writing “patient should ease into activities and

  use her body as a guide.” Id. On June 6, 2018, Flores told Unum that she was

  “still having a lot of pain when [she does] things around the house.” (ECF No. 9-4,

  PageID.2839, AR at 1554). On that same date, Dr. Finney, an orthopedic surgeon,

  noted that Flores continued to report difficulty with prolonged sitting and standing.

  (ECF No. 9-5, PageID.3603, AR at 2320). On June 7, 2018, CNP Darling noted

  that Flores was taking Norco (a narcotic pain medication) as prescribed for her


                                            11
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4500    Page 12 of 28




  chronic pain. (ECF No. 9-5, PageID.3780, AR at 2521). Flores’ diagnoses were

  listed as spondyloarthropathy, herniated lumbar intervertebral disc, stenosis of

  intervertebral foramina, and lumbar spinal stenosis. (ECF No. 9-5, PageID.3786,

  AR at 2527). On July 15, 2018, Dr. Patel released Flores from his care, stating that

  she had no further restrictions and that she could return to his clinic as needed.

  (ECF No. 9-5, PageID.3606, AR at 2323).

        On June 28, 2018, a Unum representative told Flores that “we do not have

  any current [medical] providers giving any [restrictions or limitations],” and asked

  if she had any other providers, to which she said “no.” (ECF No. 9-4,

  PageID.2895, AR at 1610). On July 16, 2018 a vocational consultant, Jennifer

  Lyon, conducted a vocational review which concluded that at least three gainful

  occupations (hotel housekeeping attendant, cafeteria attendant, and retail checker)

  “are consistent with [Flores’] prior work history, skills, education/training,

  demonstrated General Educational Development levels, and restrictions and

  limitations” she may have. (ECF No. 9-4, Page ID.2916-2918, AR at 1631-33).

        During this time, Unum continued to pay Flores LTD benefits because she

  could not work in her own occupation as a nursing assistant. Unum had Flores

  undergo an independent medical examination (IME) on August 23, 2018 by Dr.

  Stanley Lee, M.D., a board-certified orthopedic spine surgeon. (ECF No. 9-5,




                                            12
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20        PageID.4501    Page 13 of 28




  PageID.3612, AR at 2329). Dr. Lee examined Flores and reviewed the medical

  records of her treating physicians. Dr. Lee concluded:

              [Plaintiff] previously underwent micro discectomy and
              right SI fusion . . . . She did not have any objective
              complications after the surgeries, and her physical
              examination today is objectively normal. I did not find
              evidence of ongoing pathology or impairment to suggest
              that she is in need of any further diagnostic tests,
              treatment or activity restrictions as it relates to the
              surgeries. Based on the elapsed time from the most recent
              surgery, coupled with her objectively negative
              physical examination today, I believe that she may return
              to unrestricted activities. At this point, I do not find
              evidence of any restrictions and/or limitations.

  (ECF No. 9-5, PageID.3644, AR at 2361). Dr. Lee further reported based on his

  IME that Flores “has the capacity to Meet” the occupational demands of

  “[o]ccasional exertion up to 20 pounds and/or frequent exertion up to 10 pounds,

  frequent standing, walking, and reaching,” and that she has “full time sustained

  functional capacity to perform ... [o]ccasional stooping, kneeling and crouching.”

  Id.

        On September 5, 2018, Unum contacted CNP Darling’s office, explained

  that Flores underwent an IME, and asked if that health care provider “was opining

  [restrictions and limitations] or ... [w]ould [the provider] defer to IME?” (ECF No.

  9-5, PageID.3655, AR at 2372). Unum was told that the provider “is deferring to

  IME results regarding comment on [Flores’] capacity.” Id. The office of another




                                           13
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4502    Page 14 of 28




  of Flores’ physicians, Dr. Moosa, told Unum the same on September 6, 2018.

  (ECF No. 9-5, PageID.3655, AR at 2373).

        By letter of September 6, 2018 Unum ended Flores’ LTD benefits,

  explaining its determination that she is “able to perform the duties of other gainful

  occupations,” is therefore “not disabled under the policy and benefits are not

  payable as of September 07, 2018.” (ECF No. 9-5, PageID.3659-3665, AR at

  2376-82). Unum informed her employer it has “approved Amy Flores’s benefits

  through September 07, 2018 based on information that supports she is able to

  perform the material and substantial duties of any gainful occupation.” (ECF No.

  9-5, PageID.3677, AR at 2394).

        On September 7, 2018, Unum received a September 5, 2018 Notice of

  Decision denying SSDI benefits. (ECF No. 9-5, PageID.3796-3814, AR at 2396-

  2414). The Administrative Law Judge found “[a]fter careful consideration of the

  entire record” that Flores “has the residual functional capacity to perform light

  work.” (ECF No. 9-5, PageID.3803, AR at 2403). The SSA Administrative Law

  Judge explained:

               After careful consideration of the evidence, the
               undersigned finds that the claimant’s medically
               determinable impairments could reasonably be expected
               to cause some of the alleged symptoms; however, the
               claimant's statements concerning the intensity,
               persistence and limiting effects of these symptoms are
               not entirely consistent with the medical evidence and
               other evidence in the record for the reasons explained in

                                            14
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4503    Page 15 of 28




               this decision .... Specifically, the undersigned notes that
               the claimant was cleared to return to work by her
               attending physician in October 2016, and has since
               reported a 50-75% improvement in her lower back
               symptoms following corrective surgery. Therefore,
               based on the foregoing, the undersigned finds that the ...
               above residual functional capacity assessment [that she
               can perform light work] is supported by the objective
               medical evidence, the opinion evidence, and the
               statements of the claimant.

  (ECF No. 9-5, PageID.3807, AR at 2407).

        Flores administratively appealed Unum’s termination of benefits on

  February 28, 2019. (ECF No. 9-5, PageID.3815-3818, AR at 2463-66). Flores

  submitted along with her appeal, (1) medical records from Dr. Luke Kim and (2) a

  vocational analysis from Elizabeth Pasikowski. On October 3, 2018, Dr. Kim, a

  physiatrist, evaluated Flores. (ECF No. 9-5, PageID.3733, AR at 2474). He noted

  that she had limited range of motion in her lumbosacral spine, and still had

  tenderness over her SI joints, gluteus maximus muscles, and quadratus lumborum

  muscles, bilaterally. Id. He noted that she was moving much better after muscle

  energy treatment. Id. On November 12, 2018, Dr. Kim evaluated Flores and

  concluded that “she is not a whole lot better” despite doing the exercises he

  recommended. (ECF No. 9-5, PageID.3732, AR at 2473). He noted that she still

  had limited range of motion in her lumbosacral spine, and still had tenderness over

  her SI joints, gluteus maximus muscles, and quadratus lumborum muscles,

  bilaterally. Id. Dr. Kim wrote that Flores was “totally and permanently disabled.”

                                            15
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20        PageID.4504    Page 16 of 28




  (ECF No. 9-5, PageID.3731, AR at 2472). He referred her to Michigan Pain

  Specialists in hopes they could offer her more relief. (ECF No. 9-5, PageID.3732,

  AR at 2473). On November 19, 2018, Dr. Kim completed a medical source

  statement in which he opined that Flores could walk up to 2 blocks, sit up to 15

  minutes, and stand up to 20 minutes. (ECF No. 9-5, PageID.3728, AR at 2469).

  Dr. Kim also opined that due to her symptoms, Flores would be off task 25% or

  more of the workday, and would miss more than 4 days of work per month on

  average. (ECF No. 9-5, PageID.3728, AR at 2471).

        On December 13, 2018, Flores went to Michigan Pain Specialists, where

  Joan Westbrook, PA-C, noted that she was experiencing lower back pain with

  bilateral leg tingling. (ECF No. 9-5, PageID.3743, AR at 2484). It was noted that

  she was laying down often, experiencing poor function ability, and taking 40

  Norco tablets per month. Id. She received a recommendation to undergo an

  epidural steroid injection at L5-S1 and to consider having a spinal cord stimulator

  implanted. (ECF No. 9-5, PageID.3744, AR at 2485). On February 4, 2019,

  Flores receive a caudal epidural steroid injection. (ECF No. 9-5, PageID.3746, AR

  at 2487). On February 22, 2019, Elizabeth Pasikowski, a vocational rehabilitation

  counselor, reviewed Dr. Kim’s restrictions and concluded that they “would not

  allow for return to any type of full time gainful employment.” (ECF No. 9-5,

  PageID.3736, AR at 2477).


                                           16
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4505      Page 17 of 28




        On March 26, 2019, Dr. John Coughlin, M.D. wrote a report (ECF No. 9-5,

  PageID.3975-3980, AR at 2692-97) in which he concluded that restrictions and

  limitations “are supported based on lack of capacity for predictable and sustainable

  frequent standing, walking,” but “are not supported for performance of a primarily

  seated occupation.” (ECF No. 9-5, PageID.3977, AR at 2694). Dr. Coughlin

  concluded that “[t]he weight of medical evidence does not support Dr. Kim's

  statement of 11/12/18 that Ms. Flores ‘is totally and permanently disabled at this

  time.’” Id. When asked if the medical “evidence support[s] [that Flores] would be

  unable to perform at the sedentary level,” Dr. Coughlin responded:

               No. Medical evidence does not support lack of capacity
               for ... [e]xertion up to 20 pounds of force occasionally,
               and/or up to 10 pounds of force frequently, and/or a
               negligible amount of force constantly to move objects;
               frequent reaching; occasional stooping, kneeling and
               crouching (in the lower 50% of occasional range); or
               standing/walking required of a primarily seated
               occupation. Medical evidence supports the necessity of
               availability of brief periods to adjust the body for comfort
               sake (including standing) while performing a primarily
               seated position.

  (ECF No. 9-5, PageID.3978, AR at 2695). Although Dr. Kim said that “she is

  totally and permanently disabled at this time,” Dr. Coughlin found no medical

  support for that statement, pointing to Dr. Kim’s October 3, 2018 office visit note

  said Flores “[a]ppears in no acute distress; walked without ataxia or antalgic; could




                                           17
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4506     Page 18 of 28




  walk on heels and toes without difficulty; neurologic exams of upper and lower

  extremities unremarkable.” (ECF No. 9-5, PageID.3979, AR at 2696).

        Unum also had Senior Vocational Rehabilitation Consultant G. Shannon

  O’Kelley opine whether Flores would “be fitted to the performance of other

  gainful [occupations] based on her training, education, and experience,” assuming

  that she could (1) exert up to 20 pounds of force occasionally, and/or up to 10

  pounds of force frequently, and/or a negligible amount of force constantly to move

  objects; (2) frequently reach; (3) occasionally stoop, kneel or crouch; and (4) stand

  or walk as required of a primarily seated occupation. (ECF No. 9-5, PageID.3981,

  AR at 2698). The vocational consultant was also asked to assume Flores could not

  frequently stand and/or walk and would need to be able to make body adjustments

  when seated for comfort. Id. On March 27, 2019, the vocational consultant

  concluded:

               The insured would be fitted to the performance of other
               gainful occupation(s) with the restrictions and limitations
               presented. Vocational options would include, but are not
               limited to, the following:
               Telemarketer ...
               Call Center Representative ...
               Receptionist ...
               Telephone Operator ...

  (ECF No. 9-5, PageID.3982, AR at 2699). Those occupations are available in the

  Ann Arbor, Michigan area have median first year hourly rates of $13.93, $12.33,




                                           18
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20        PageID.4507      Page 19 of 28




  $14.14, and $14.07 respectively. Id. The March 27, 2019 vocational report further

  explained:

               The aforementioned occupations would not require
               exertion beyond 10 pounds. These occupations would not
               require stooping, kneeling, or crouching. Standing and
               walking would be required briefly and work is performed
               mostly seated. These occupations are performed in work
               setting where one would have the ability to alter, shift or
               change positions for brief periods without interfering
               with the functions of the occupations. These occupations
               would exist within the insured’s labor market and
               provide an hourly income that would meet or exceed
               $9.13 per hour where the current minimum wage of
               Michigan is $9.25 as of 1/1/18. The insured has
               experience in dealing with people, providing external and
               internal customer service, maintaining/sharing
               information, use of general office tools, providing
               clerical support, answering phones, and operating a
               computer to enter/retrieve data which are sufficient to
               perform the aforementioned occupations. These
               occupations do not require more education then
               demonstrated by the insured. The insured is fitted by
               training, education and experience to the performance of
               the other gainful occupations with the restrictions and
               limitations presented.

  (ECF No. 9-5, PageID.3982-83, AR at 2699-2700).

        On April 12, 2019 Unum informed Flores’ counsel that it was upholding the

  termination of LTD benefits because she was able to engage in a gainful

  occupation after having received at least 24 months of LTD benefits and was

  therefore not entitled to LTD benefits after the 24-month period. (ECF No. 9-5,

  PageID.3988-3997, AR at 2705-14).


                                           19
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20           PageID.4508   Page 20 of 28




  III.   DISCUSSION

         A.    Disputed Standard of Review

         The parties disagree on the applicable standard of review. Flores maintains

  that it is de novo, while Unum insists the standard is arbitrary and capricious.

  Typically, in a case involving benefits under an ERISA plan and where the plan

  administrator has discretionary authority to determine eligibility for benefits, the

  Court is to review the administrative record under the “arbitrary and capricious”

  standard of review, and to affirm the underlying benefits decision if the decision

  was “rational in light of the plan’s provisions.” Univ. Hosps. of Cleveland v.

  Emerson Elec. Co., 202 F.3d 839, 846 (6th Cir. 2000) (citing Yeager v. Reliance

  Standard Life Ins. Co., 88 F.3d 376, 381 (6th Cir. 1996)).

         Here, the Plan document provides:

               When making a benefit determination under the policy,
               Unum has discretionary authority to determine your
               eligibility for benefits and to interpret the terms and
               provisions of the policy.

  (ECF No. 10-2, PageID.4060; see also ECF No. 10-2, PageID.4099-5000 (“The

  Plan ... delegates to Unum and its affiliate Unum Group discretionary authority to

  make benefit determinations under the Plan.”)). Unum maintains that Michigan’s

  “anti-discretionary clause” regulation, Mich. Admin. Code R. 500.2202, which

  generally makes discretionary clauses unenforceable, does not apply in this case




                                            20
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4509     Page 21 of 28




  because the Plan was not issued or delivered in Michigan. Rule 500.2202 provides

  in relevant part:

               (c) On or after [July 1, 2007] a discretionary clause
               issued or delivered to any person in this state in a policy
               contract, rider, endorsement, certificate or similar
               contract document is void and of no effect. This does not
               apply to contract documents in use before that date, but
               does apply to any such document revised in any respect
               on or after that date.

  Unum issued the Plan to the Policyholder, Flores’ employer Promedica

  Health Systems, Inc., on January 1, 2006. (ECF No. 10-2, PageID.4044). The

  Plan was issued to Promedica at 2142 North Cove Blvd., Toledo, Ohio. (ECF No.

  10-2, PageID.4094). The Plan also provides that the “governing jurisdiction” is

  Ohio. (ECF No. 10-2, PageID.4044). The Plan expressly states that it was

  delivered in the State of Ohio:

               The policy is delivered in and is governed by the laws of
               the governing jurisdiction [i.e., Ohio] and to the extent
               applicable by the Employee Retirement Income Security
               Act of 1974 (ERISA) and any amendments.

  (ECF No. 10-2, PageID.4044). Unum points to case law holding that group

  policies delivered or issued outside the state of Michigan are not subject to Rule

  500.2202. See Mellian v. Hartford Life and Accident Ins. Co., 161 F.Supp.3d 545

  (E.D. Mich. 2016); Tikkanen v. Liberty Life Assurance Co., 31 F.Supp.3d 913,

  920–22 (E.D. Mich. 2014); Rice v. Sun Life & Health Insurance Co., 2014 WL




                                           21
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4510     Page 22 of 28




  24046 (W.D. Mich. Jan. 2, 2014); Breland v. Liberty Life Assur. Co of Boston,

  2015 WL 1132948 (E.D. Mich. Mar. 12, 2015).

          Flores argues that in a letter dated May 17, 2007, Unum informed

  Michigan’s Commissioner of Insurance it would no longer be enforcing

  discretionary authority language in the policies listed in the letter. (ECF No. 16-2).

  Flores also contends that the policy at issue in this case is listed as one where

  discretionary authority will no longer be enforced. (ECF No. 16-3, PageID.4470).

  Flores urges the court to reject Unum’s argument that the governing jurisdiction

  listed in the plan is Ohio because this is a case involving a Michigan resident

  employed at a facility located within Michigan. Unum disputes the effect of this

  letter, asserting that it merely complied with Rule 500.2202(e)’s requirement to

  provide a list to the commissioner of all forms in effect in Michigan that contain

  discretionary clauses. Unum says that versions of that policy were delivered in

  Michigan, and thus, the discretionary language does not apply to those policies

  based the administrative rule. Here, however, Unum maintains that because the

  policy was delivered in Ohio, it does fall within the scope of the administrative

  rule.

          Plainly, Rule 500.2202, according to its own express terms, does not apply

  here. By its very terms, Rule 500.2202(c) applies only to a “policy, contract, rider,

  indorsement, certificate, or similar [insurance] contract document” that is “issued


                                            22
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4511     Page 23 of 28




  or delivered to” a person in Michigan. Mellian v. Hartford Life and Accident Ins.

  Co., 161 F.Supp.3d 545, 556 (E.D. Mich. 2016) (quoting Mich. Admin. Code R.

  500.2202(c)). As Unum correctly points out, the policy at issue here was issued

  and delivered in the state of Ohio. Accordingly, the Michigan administrative rule

  does not override the express grant of discretionary authority in the policy. See

  e.g., Tikkanen v. Liberty Life Assurance Co., 31 F.Supp.3d 913, 920-22 (E. D.

  Mich. 2014) (finding no basis to apply Rule 500.2202(c) to void a discretionary

  clause in a long term disability insurance policy, where the policy was issued in

  Georgia and there was no evidence that any relevant insurance document was

  delivered to anyone in Michigan); Rice v. Sun Life & Health Insurance Co., 2014

  WL 24046, at *5 (W.D. Mich. Jan. 2, 2014) (likewise declining to apply the state

  insurance rule because the long term disability policy in that case “state[d] that it

  was issued in Rhode Island and [wa]s governed by the laws of that state”).

        Moreover, the choice of law provision in the policy precludes application of

  Rule 500.2022. As mentioned above, the policy provides that the “governing

  jurisdiction” is Ohio. (ECF No. 10-2, PageID.4044). Courts in this district

  generally agree that such a choice of law provision precludes application of Rule

  500.2022. See Rice v. Sun Life & Health Ins. Co., 2014 WL 24046, at *5 (W.D.

  Mich. Jan. 2, 2014) Williams v. Target Corp., 2013 WL 5372877, at *2 (E.D.

  Mich. Sept. 25, 2013) (concluding that the “Michigan anti-discretionary clause


                                            23
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20          PageID.4512     Page 24 of 28




  regulation does not bar the grant of discretionary authority in the 2010 Policy,

  because that Policy was not issued or delivered in Michigan”); Foorman v. Liberty

  Life Assurance Co. of Boston, 2013 WL 1874738, at *3 (W.D. Mich. May 3, 2013)

  (holding that Michigan’s anti-discretionary clause rule did not apply because the

  group disability insurance policy was not issued or delivered in Michigan and a

  conflict-of-law analysis compelled application of Pennsylvania law); Holmes v.

  Aetna Life Ins. Co., 2017 WL 3287633 (E.D. Mich. Aug. 2, 2017). Flores does not

  offer any authority suggesting that this result is changed by the fact that she, the

  insured, is a Michigan resident, working for an employer in Michigan.

        The court is further not persuaded that the letter Unum sent to the Michigan

  Insurance Commissioner changes this result. Nothing in the letter suggests that

  Unum was voluntarily agreeing that policies issued and delivered outside the state

  of Michigan would be subject to Rule 500.2022, despite such policies being

  expressly excluded from the rule. Indeed, as Unum argues, the policies listed in

  the letter, to which the rule would apply, were only those issued “as defined in the

  referenced rule.” Again, the rule expressly excludes policies issued and delivered

  outside of Michigan. Unum’s suggested interpretation of the letter is reasonable

  and well-supported in the law and Flores does not offer authority suggesting a

  contrary result is appropriate. Accordingly, the court finds that the arbitrary and

  capricious standard of review applies to the court’s assessment of Flores’ claim.


                                            24
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20           PageID.4513    Page 25 of 28




        B.     Unum’s Decision was Neither Arbitrary Nor Capricious

        The arbitrary and capricious standard of review is the “least demanding form

  of judicial review,” under which the court must uphold a denial of benefits if it is

  “rational in light of the plan’s provisions.” Monks v. Keystone Powdered Metal

  Co., 78 F.Supp.2d 647, 657 (E.D. Mich. 2000) (internal quotation marks and

  citations omitted), aff’d, 10 Fed. Appx. 273 (6th Cir. 2001). “When it is possible

  to offer a reasoned explanation, based on the evidence, for a particular outcome,

  that outcome is not arbitrary or capricious.” Davis v. Kentucky Finance Cos.

  Retirement Plan, 887 F.2d 689, 693 (6th Cir. 1989) (internal quotations and

  citations omitted). Thus, “[b]efore concluding that a decision was arbitrary and

  capricious, a court must be confident that the decisionmaker overlooked something

  important or seriously erred in appreciating the significance of evidence.”

  Marchetti v. Sun Life Assurance Co., 30 F.Supp.2d 1001, 1008 (M.D. Tenn. 1998).

  Even where “the evidence may be sufficient to support a finding of disability, if

  there is a reasonable explanation for the administrator’s decision denying benefits

  in light of the plan’s provisions, then the decision is neither arbitrary nor

  capricious.” Schwalm v. Guardian Life Insurance Co., 626 F.3d 299, 308 (6th Cir.

  2010).

        In the view of the Court, Unum’s decision is supported by a well-reasoned

  explanation. Flores’ argument that Unum initially improperly relied on Dr. Lee’s


                                             25
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20                 PageID.4514      Page 26 of 28




  opinions during the first level of review and then improperly relied on Dr.

  Coughlin’s opinions gives short shrift to the thorough review Unum conducted

  both at the initial and appeal stages. Perhaps Flores would have a meritorious

  point if her description were the sum total of Unum’s decision-making process,

  however, both the thorough review decisions, and the underlying medical

  evidence, fully support Unum’s decision.

         More specifically, Unum did not rely solely on the opinions identified as

  faulty by Flores. 2 Rather, Unum’s decision was well-supported by the opinions of

  her own surgeon, Dr. Patel, who released her to work without restrictions, the

  SSA’s decision, which found that she could perform light work, along with the

  medical opinions of consulting physicians Drs. Kouros and Coughlin, the IME by

  Dr. Lee, and the vocational analyses of Shannon O’Kelley and Jennifer Lyon.


         2
           Moreover, as recognized by Flores, case law “recognizes that it is not necessarily
  arbitrary or capricious for a plan administrator to prefer the opinion of a non-treating medical
  professional over that of a claimant’s treating physician, even where the former rests upon a
  review of the medical record rather than direct examination of the claimant.” Mellian, 161
  F.Supp.3d at 562 (citing Balmert v. Reliance Standard Life Insurance Co., 601 F.3d 497, 504
  (6th Cir. 2010); White v. Standard Insurance Co., 895 F.Supp.2d 817, 848 (E.D. Mich. 2012);
  Harris v. Kemper Insurance Cos., 360 F.Supp.2d 844, 849 (E.D. Mich. 2005)). Rather, as a
  general rule, “when a plan administrator chooses to rely upon the medical opinions of one doctor
  over that of another in determining whether a claimant is entitled to ERISA benefits, the plan
  administrator’s decision cannot be said to have been arbitrary and capricious because it would be
  possible to offer a reasoned explanation, based upon the evidence, for the plan administrator’s
  decision.” McDonald v. Western–Southern Life Insurance Co., 347 F.3d 161, 169 (6th Cir.
  2003). Similarly, Flores offers no authority suggesting that Dr. Coughlin was unqualified to
  conduct a record review merely because he has a special credential in endocrinology. Further,
  Flores fails to explain how this makes Dr. Coughlin unqualified or why it would be improper for
  Unum to rely on his record review as one component of its decision to deny LTD benefits after
  24 months. (See ECF No. 19, PageID.4484, n. 2)

                                                 26
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20                PageID.4515      Page 27 of 28




  Both the FCE testing and the SSA decision concluded that Flores is capable of

  performing light work, which is supported by Dr. Patel’s release of Flores without

  restrictions. 3 Dr. Kim’s finding that Flores is “totally and permanently disabled” is

  undermined by foregoing evidence and he fails to address these, or any other

  contrary evidence or opinions in the record. Black & Decker Disability Plan v.

  Nord, 538 U.S. 822, 834 (2003); Balmert v. Reliance Standard Life Insurance Co.,

  601 F.3d 497, 504 (6th Cir. 2010) (It is well established that a decision-maker need

  not give special deference or weight to the opinions of a treating physicians when

  evaluating a claim for disability benefits.). Nothing in Unum’s decisions suggests

  that it overlooked the opinions and findings of any of Flores’ treating providers or

  her medical records.

         While Flores points to some medical evidence and opinions that support her

  claim, she fails to address or even acknowledge the vast evidence supporting

  Unum’s decision. This is important because Unum need not show that every piece




         3
            “[A]n ERISA plan administrator is not bound by an SSA disability determination when
  reviewing a claim for benefits under an ERISA plan.” Seiser v. UNUM Provident Corp., 135
  Fed. Appx. 794, 799 (6th Cir. 2005) (quoting Whitaker v. Hartford Life & Accident Ins. Co., 121
  Fed. Appx. 86, 87 (6th Cir. 2005); citing Black & Decker Disability Plan v. Nord, 538 U.S. 822,
  832-833 (2003) (noting the “critical differences between the Social Security disability program
  and ERISA benefit plans”); Wagner-Harding v. Farmland Indus. Inc. Employee Ret. Plan, 26
  Fed. Appx. 811, 816 (10th Cir. 2001) (holding that SSA “proceedings are entirely different and
  separate from a claim under ERISA, with different parties, different evidentiary standards, and
  different bodies of law governing their outcomes”). While not bound by the SSA decision, the
  Court here only points to the decision as one of many examples of persuasive evidence
  supporting the conclusion that UNUM’s decision was rational in light of the plan’s provisions.

                                                27
Case 4:19-cv-11358-SDD-DRG ECF No. 22 filed 05/29/20         PageID.4516     Page 28 of 28




  of evidence in the record supports its decision. Rather, Unum need only establish

  that its decision was rational in light of the plan’s provisions. Here, the medical

  and opinion evidence overwhelmingly shows that Flores is able to perform light

  work, which means that is she not disabled from “any occupation” within the

  meaning of the policy. This is not to suggest that Flores is not limited and does not

  suffer from chronic pain. However, the policy requires her to be unable to perform

  “any occupation” after 24 months of disability. And, the evidence here clearly

  shows that she can perform several occupations.

        Unum’s findings and its denial of LTD benefits after 24 months is rational

  and well-supported by the medical evidence of record. Accordingly, its motion for

  judgment on the administrative record is GRANTED.

        IT IS SO ORDERED.

  Date: May 29, 2020                         s/Stephanie Dawkins Davis
                                             Stephanie Dawkins Davis
                                             United States District Judge




                                            28
